708 N.W.2d 396 (2006)
474 Mich. 1021
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Derrick Jason TOLBERT, Defendant-Appellant.
Docket No. 127368(82), COA No. 246009.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of July 29, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY and CORRIGAN, JJ., would grant reconsideration and, on reconsideration, would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).